Citation Nr: 1808881	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-31 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected lumbar spine degenerative disc disease.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left carpal tunnel syndrome.

The Board notes that VA medical evidence has been associated with the claims file since the last (February 2015) supplemental statement of the case (SSOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) in conjunction with the below remand.

The Board further notes that in a letter dated January 2, 2018, the RO apprised the Veteran of VA's new Rapid Appeals Modernization Program (RAMP), and advised the Veteran that if he did not respond to the letter his appeal would "remain in the current (legacy) appeals process."  The file does not reflect that the Veteran opted in to RAMP. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection service connection for left carpal tunnel syndrome, which he contends is related to his work as a Radar and Electronic Warfare Operator during service.  See July 2011 statement from Veteran.  He states that this work required constant use (repetitive) of his left and right hands to operate radar and electronic warfare equipment.  Id.  The Veteran is already service connected for "right carpal tunnel syndrome (claimed as arm condition)."  He is also service connected for degenerative disc disease of the lumbar spine with retrolisthesis.

On VA peripheral nerves examination in July 2011, the diagnosis was left carpal tunnel syndrome, which the examiner opined was less likely related to service because he was "unable to find documentation of left wrist/hand numbness in the STR."  However, on review of the STRs the Board observes that there is a December 1987 record of right arm numbness and tingling for 2 years and, though apparently not explored at the time, the remarks "L arm to some extent too."  As the July 2011 opinion may not have been based on an accurate history, and in light of the Veteran's representative's January 2018 contention that there may be "a possible link" between the Veteran's left carpal tunnel syndrome and his service-connected lumbar degenerative disc disease, a new examination is warranted.

In a rating decision dated in September 2017, the RO denied service connection for prostate cancer.  In October 2017, the Veteran filed a notice of disagreement (NOD) regarding that decision on the standard VA form.  Although it appears that the RO has acknowledged the NO, as a statement of the case (SOC) has not yet been issued, the issue of service connection for prostate cancer is also remanded.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).  

On remand, the claims file should be updated to include VA medical records dated after July 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the issue of service connection for prostate cancer.  The Veteran must be informed that, in order to perfect an appeal of any of these issues, he must timely file a substantive appeal following the issuance of the SOC.  If an appeal is perfected, certify the issue(s) to the Board.

2.  Associate the Veteran's medical records dated after July 2017 with the claims file.  

3.  Schedule the Veteran for a VA neurology examination with regard to his claim for service connection for left carpal tunnel syndrome.  The examiner should review the record and discuss the Veteran's reported history.  

The examiner is then specifically requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left carpal tunnel syndrome began during service or is related to some incident of his active duty service, or was caused by, or is aggravated by, the Veteran's service-connected lumbar spine degenerative disc disease disability.  

The examiner should consider the December 1987 service record of left arm numbness.

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

A rationale for all opinions reached must be provided.  

4.  Finally, readjudicate the issue of service connection for left carpal tunnel syndrome.  All of the evidence associated with the claims file since the February 2015 SSOC must be considered.  If this claim remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

